Stephens, J.
1. Where one purporting to be the maker of a promissory note • negotiates it, for a money consideration, with the payee named therein, the note will be considered as the act and deed of the alleged maker, although he did not in fact sign the note. Under such evidence a plea of non est factum is not sustained.
2. There being no conflict in the evidence upon the controlling question in this ease, the judge of the trial court erred in sustaining the certiorari.

Judgment reversed.


Jenkins, P. J., amd Hill, J., concur.

Certiorari; from Putnam superior court — Judge Park. March 17, 1920.
M. G. Few, for plaintiff. R. G. Jenlcins, for defendant.